Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

BRYAN M. TRUITT                                    GREGORY F. ZOELLER
Bertig & Associates, LLC                           Attorney General of Indiana
Valparaiso, Indiana
                                                   IAN McLEAN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana
                                                                                 FILED
                                                                             May 25 2012, 9:15 am

                               IN THE
                                                                                     CLERK
                     COURT OF APPEALS OF INDIANA                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




JEREMY KYLE EVERHART,                              )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 64A04-1105-CR-253
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE PORTER SUPERIOR COURT
                          The Honorable Mary R. Harper, Judge
                            Cause No. 64D05-0905-FB-5057


                                          May 25, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
       Jeremy Everhart appeals several aspects of his convictions of and sentences for Class

B and Class C felony child molesting. As his appeal was not timely filed, we dismiss for lack

of jurisdiction.

                       FACTS AND PROCEDURAL HISTORY

       The trial court sentenced Everhart to an aggregate sentence of sixteen years for Class

B and Class C felony child molesting on April 5. On May 11, Everhart filed his motion for

belated appeal and his belated notice of appeal.

                             DISCUSSION AND DECISION

       Pursuant to Ind. Appellate Rule 9(A)(1), a party must initiate an appeal within thirty

days of the entry of final judgment. Pursuant to App. R. 9(A)(5), the right to appeal is

forfeited unless the notice of appeal is timely filed, except as provided by Indiana Post-

Conviction Rule 2, which states a defendant may “petition the trial court for permission” to

file a belated notice of appeal of the conviction or sentence if certain criteria are met. The

trial then “shall permit the defendant to file the belated notice of appeal.” P-C R. 2(1)(c).

       Everhart’s appeal was due May 7, 2011. He filed a motion for belated appeal and

belated notice of appeal on May 11, 2011. The record does not indicate whether the trial

court granted Everhart’s motion to file a belated appeal. Without the establishment of that

fact, we do not have jurisdiction because Everhart’s appeal was not timely. Accordingly, we

dismiss.

       Dismissed.

FRIEDLANDER, J., and BARNES, J., concur.

                                              2